In the

     United States Court of Appeals
                  For the Seventh Circuit
                       ____________________ 
Nos. 15‐2325 & 15‐2554 
PAULA Y. WILLIAMS, 
                                                    Plaintiff‐Appellant, 
                                   v. 

OFFICE  OF  THE  CHIEF  JUDGE  OF  COOK  COUNTY,  ILLINOIS  and 
MICHAEL ROHAN,  
                                          Defendants‐Appellees. 
                       ____________________ 

          Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 1:13‐cv‐1116 — Jorge L. Alonso, Judge. 
                       ____________________ 

      ARGUED APRIL 5, 2016 — DECIDED OCTOBER 11, 2016 
                  ____________________ 
    Before WOOD,  Chief Judge, and BAUER and WILLIAMS, Cir‐
cuit Judges. 
    WILLIAMS, Circuit Judge. Paula Williams was told she was 
fired from her position as a probation officer for abandoning 
her job. She brought this lawsuit alleging that she was actually 
fired for contesting a workers’ compensation claim, reporting 
another  employee’s  misconduct,  being  African‐American, 
and  reporting  co‐workers  for  racial  hostility.  Because  Wil‐
liams  has  failed  to  establish  a  material  factual  dispute  as  to 
any of her claims, we affirm the district court’s grant of sum‐
mary judgment to the defendants. 
2                                         Nos. 15‐2325 & 15‐2554 
                       I. BACKGROUND 
    Williams  began  working  for  the  Juvenile  Probation  De‐
partment  of  the  Office  of  the  Chief  Judge  of  Cook  County 
(OCJ)  in  November  1995.  OCJ  has  more  than  two  thousand 
employees and seven departments, one of which is the Juve‐
nile Division. At the time she was fired, OCJ was run by Mi‐
chael  Rohan,  who  had  the  final  say  in  all  termination  deci‐
sions. Starting  in 2008,  Williams  had a series  of  interactions 
with  the  personnel  department  which  she  contends  caused 
her termination. 
     A. Race Discrimination Complaint  
    In December 2008, Williams, who is African American, re‐
ported  an  incident  of  racial  intimidation  by  two  white  co‐
workers.  She  wrote  a  memorandum  to  Charles  Young,  the 
deputy director of the Juvenile Probation Department, stating 
that one of the co‐workers called her over and the other said 
to her, “When you go black you never go back and when you 
are  white,  you  are  always  right.”  Williams  found  this  com‐
ment to be “venomous.” Two days later, Williams received a 
memo from Rohan acknowledging receipt of her report, apol‐
ogizing for the behavior she described, and informing her that 
he  was  opening  an  investigation  into  the  matter.  Williams 
claims  that  later  that  month,  Rohan  approached  her  at  the 
Probation Department’s holiday party, and instructed her not 
to mention her memorandum to anyone outside of the build‐
ing. Rohan does not recall such a conversation. 
    Eventually (the timing is disputed), the co‐workers were 
interviewed,  denied  that  their  remarks  were  racially  moti‐
vated, and were counseled not to make such remarks again. 
Over a year after the investigation was finished, Young cre‐
ated a memorandum of his investigation and placed it in Wil‐
liams’s personnel file. He testified he forgot to do so right after 
he finished his investigation.  
Nos. 15‐2325 & 15‐2554                                               3 
   B. Complaint to Office of Inspector General 
    In March 2010, Williams reported a supervisor in her de‐
partment who was making phone calls about union matters 
to her work phone and to her parents’ home. The Office of the 
Inspector General investigated the report as a potential mis‐
use of County resources to support union candidates. The su‐
pervisor was eventually disciplined with a short suspension.  
   C. Workers’ Compensation Dispute 
    In  May  2010,  Williams  was  injured  at  work  by  Anthony 
Jordan,  a  co‐worker.  Jordan  yanked  a  door  open  while  Wil‐
liams was holding it, causing her to injure her shoulder. Dur‐
ing  the  incident,  he  yelled,  “Why  don’t  you  report  this  too, 
b**ch?” She took a medical leave for the injury, filed a work‐
ers’ compensation claim, and began receiving temporary total 
disability  (TTD)  benefits.  At  the  start  of  her  leave,  Rose 
Golden, the director of Human Resources for the department, 
sent Williams a letter asking her to let Golden know when she 
was able to return.  
    In  December  2010,  Williams  received  an  independent 
medical evaluation (IME) from the Cook County Medical Of‐
fice, which determined she was capable of returning to work. 
No  one  noticed  the  report  until  June  2011,  when  Jason 
Henschel, a claims adjuster for the risk management depart‐
ment, saw the report in Williams’s workers’ compensation file. 
Henschel informed Golden about the IME, and Golden sent 
Williams a letter asking her to return to work on August 2. It 
also directed her to obtain a return to work certification from 
the Medical Office and a release to return to work from her 
personal physician. The letter warned that if Williams failed 
to return to work, the Department would consider it an im‐
plied resignation, which was grounds for termination. 
  Williams went to the Medical Office for an evaluation on 
August 1. The county doctor approved Williams to return to 
work, but the form releasing her to return to work also noted 
4                                          Nos. 15‐2325 & 15‐2554 
that her personal physician provided a note stating that she 
was not able to return to work. 
     Meanwhile, Williams’s attorney, Jason Marzal, was nego‐
tiating her TTD benefits with Andrew Schwartz, an attorney 
for the risk management office. Based on the IME, Schwartz 
informed  Marzal  that  the  County  would  only  pay  benefits 
through August 2. Marzal responded with a letter from Wil‐
liams’s personal physician stating she was unable to work un‐
til August 10. On August 16, Marzal sent Schwartz a new note 
from  Williams’s  physician,  stating  she  would  be  allowed  to 
return to work on September 3. On approximately August 22, 
the attorneys discussed the case at the Illinois Workers’ Com‐
pensation  Commission,  and  Marzal  testified  that  the  two 
orally agreed that Williams would return to work on Septem‐
ber 6. Schwartz denies reaching this agreement, and says the 
conversation was only about settling the benefits dispute. A 
couple  of  days  later,  Marzal  sent  Schwartz  a  fax  informing 
him that Williams would return to work on September 6 and 
demanding reinstatement of her benefits.  
    During  these  negotiations,  Williams  did  not  inform 
Golden of her new return to work date. Golden testified that 
she  did  not  know  the  negotiations  were  taking  place  at  all. 
After consulting with Rohan, Golden sent Williams a termi‐
nation  letter  on  August  30,  stating  that  based  on  Williams’s 
failure to communicate any intent to return to work, and the 
apparent  expiration  of  her  workers’  compensation  benefits, 
OCJ was terminating her for implied resignation.  
   On September 6, Williams went to Golden and told her she 
did not think she was supposed to return to work until that 
day. Surprised,  Golden  called Schwartz  to  ask if he had au‐
thorized  a  September  6  return  to  work  date,  and  he  denied 
doing  so.  Golden  reaffirmed  the  termination  decision.  On 
September  22,  Marzal  and  Schwartz  finalized  a  settlement 
agreement which provided Williams a lump‐sum award and 
6 weeks of TTD benefits for her workers’ compensation claim. 
Nos. 15‐2325 & 15‐2554                                              5 
That agreement listed Williams’s return to work date as Sep‐
tember 6. 
   D. Proceedings Below 
     Williams  brought  this  suit  alleging  that  OCJ  and  Rohan 
terminated her for a variety of unlawful reasons. She sued un‐
der the Illinois Workers’ Compensation Act, the Illinois Whis‐
tleblower Act, Title VII of the Civil Rights Act of 1964 and 42 
U.S.C. §§ 1981 and 1983. She also brought breach of contract 
and promissory estoppel claims. At the close of discovery, she 
moved for summary judgment on her workers’ compensation 
claim, and the defendants moved for summary judgment on 
all  of  her  claims.  The  district  court  granted  the  defendants 
summary judgment on all of her claims, and she appeals. 
                          II. ANALYSIS 
     On appeal, Williams argues that the district court erred in 
granting summary judgment to the defendants on each of her 
claims, and by denying her summary judgment on her work‐
ers’ compensation claim. We review a district court’s grant of 
summary judgment de novo, and construe all facts and draw 
all reasonable inferences in favor of the non‐moving party. El‐
lis v. DHL Express, Inc., 633 F.3d 522, 525 (7th Cir. 2011). 
   A. Williams  Failed  to  Meet  Causation  Requirement  of 
      Workers’ Compensation Retaliation Claim 
    The Illinois Supreme Court has recognized a common‐law 
cause of action for retaliatory discharge when an employee is 
terminated  because  of  his  actual  or  anticipated  exercise  of 
workers’  compensation  rights.  Kelsay  v.  Motorola,  Inc.,  384 
N.E.2d 353, 357 (Ill. 1978). That cause of action is codified un‐
der  the  Illinois  Workers’  Compensation  Act,  820  ILL.  COMP. 
STAT.   305/4(h). In order to prevail on a retaliatory discharge 
claim, an employee must show (1) that he was an employee 
before  the  workplace  injury,  (2)  that  he  exercised  a  right 
granted by the Act, and (3) that he was discharged for a reason 
that was causally related to his filing a claim under the Act. 
6                                              Nos. 15‐2325 & 15‐2554 
Clemons v. Mech. Devices Co., 704 N.E.2d 403, 406 (Ill. App. Ct. 
1998). For example, a discharge based on a dispute about the 
extent or duration of a compensable injury can be retaliation 
under the Act. Id; see also Hollowell v. Wilder Corp. of Del., 743 
N.E.2d 707, 712 (Ill. App. Ct. 2001) (holding employer may not 
discharge an employee by unilaterally relying on independ‐
ent physician’s favorable diagnosis while at the same time dis‐
missing employee’s unfavorable diagnosis by his own physi‐
cian).   Even when an employee’s filing of a claim only proxi‐
mately causes the discharge, the employee can sustain a retal‐
iatory  discharge  claim.  Clark  v.  Owens‐Brockway  Glass  Con‐
tainer, Inc.,  697  N.E.2d  743,  746  (Ill. App.  Ct.  1998). But  that 
does not mean an employer can never discharge an employee 
who has filed a claim. So long as the reason for a discharge is 
wholly unrelated to an employee’s claim for benefits, the em‐
ployer  is  not  liable  for  retaliatory  discharge.  See  id.;  see  also 
Horton  v.  Miller  Chem.  Co.,  Inc.,  776  F.2d 1351,  1359 (7th  Cir. 
1985) (termination based on employer’s incorrect assumption 
that employee could never perform job duties again not retal‐
iatory);  Thomas  v.  Zamberletti,  480  N.E.2d  869,  871  (7th  Cir. 
1985) (no retaliatory discharge when plaintiff discharged for 
failing to report to work); Marin v. Am. Meat Packing Co., 562 
N.E.2d  282,  286  (Ill.  App.  Ct.  1990)  (employer  may  fire  em‐
ployee for absenteeism, even if absenteeism is caused by an 
injury which is compensable by workers’ compensation).  
    Williams argues that her doctor’s opinion about her return 
to work date caused her to believe she was permitted to stay 
off  work  until  September  6.  So,  she  argues,  the  conflict  be‐
tween her personal doctor’s opinion and the IME caused her 
termination. In support of this argument, she relies heavily on 
Grabs v. Safeway, 97 N.E.2d 122 (Ill. App. Ct. 2009), an Illinois 
appellate  case  which  held  that  an  employer  may  not  rely 
solely on an IME in terminating an employee for failing to call 
in  his  absences.  There,  the  plaintiff  was  injured  and  filed  a 
claim  with  his  employer,  which  was  initially  approved.  His 
Nos. 15‐2325 & 15‐2554                                                7 
physician ordered him to continue off work, but an independ‐
ent examiner disagreed. Id. at 125–26. Grabs followed his phy‐
sician’s  advice,  but  as  a  result  of  the  IME,  his  employer  re‐
coded his absence in the attendance system, which imposed a 
new  requirement  on  him  to  call  in  to  work,  a  requirement 
from which he was exempt while on workers’ compensation 
leave. Because Grabs was unaware of the change, he failed to 
call in to report his absences, and was fired. The court held 
that it would be improper for the employer to take an employ‐
ment action (recoding the plaintiff’s attendance status) based 
on a medical report that was disputed by other physicians. Id. 
at 124. But it also noted that a plaintiff cannot use his workers’ 
compensation claim as a shield from compliance with other 
personnel rules. Id. at 134 (citing Finnerty v. Personnel Bd. of the 
City of Chi., 707 N.E.2d 600 (Ill. App. Ct. 1999)).  
     We see a critical difference between Grabs and this case. In 
Grabs, a decision‐maker acted improperly on the knowledge 
of the disputed IME by recoding the plaintiff’s work status in 
the  attendance  system.  That  improper  act  caused  the  plain‐
tiff’s termination. There is no evidence here that Golden acted 
with knowledge that Williams disputed her return to work date. 
In fact, Golden testified she had no idea Williams believed her 
return to work date was September 6. From Golden’s vantage 
point, Williams simply decided not to return to work. 
     The facts here are more akin to Beatty v. Olin, 693 F.3d 750 
(7th Cir. 2012), where the decision‐maker who fired the plain‐
tiff had no knowledge of his return to work status. Id. at 751–
52. We held there that firing someone based on incomplete or 
inaccurate information is legally insufficient to make out a re‐
taliatory discharge claim—rather, a plaintiff must provide ev‐
idence that her employer was motivated to fire her for exercis‐
ing her workers’ compensation rights. Id. at 754. We also re‐
quired that a plaintiff who argues that a decision‐maker is ly‐
ing about his ignorance of an underlying workers’ compensa‐
tion  dispute  provide  evidence  to  support  that  position.  Id. 
Similar  to  the  plaintiff  in  Beatty,  Williams  failed  to  provide 
8                                            Nos. 15‐2325 & 15‐2554 
any evidence that Golden knew that there was a dispute about 
her readiness to return to work. She argues that Marzal told 
Schwartz that she would return on September 6, who in turn 
said he would pass the message to “his client.” But there is no 
evidence that Schwartz meant he would tell Golden about the 
return to  work date, and he denies talking to Golden about 
the matter prior to Williams’s termination. A fact‐finder could 
not  reasonably  leap  from  Schwartz’s  nebulous  assurance  to 
Marzal to the inference that Golden knew about the disputed 
return‐to‐work date when she fired Williams.  
    To surmount this obstacle, Williams draws on Illinois case 
law that notice to an attorney constitutes notice to her client. 
Segal v. Ill. Dep’t of Ins., 938 N.E.2d 192, 195 (Ill. App. Ct. 2010); 
Williams v. Dorsey, 652 N.E.2d 1286, 1290 (Ill. App. Ct. 1995); 
Eckel  v.  Bynum,  608  N.E.2d  167,  174  (Ill.  App.  Ct.  1992).  But 
each of these cases deals with notice of judicial proceedings, 
not notice of the contents of every discussion between attor‐
neys during a settlement negotiation. While we agree with the 
district  court  that  the  lack  of  coordination  between  depart‐
ments is unfortunate, “the retaliatory‐discharge cause of ac‐
tion is narrow and requires evidence of retaliatory motive, not 
just sloppy personnel practices.” Beatty, 693 F.3d at 754 (em‐
phasis in original). Employees can avert the danger of falling 
victim to disjointed intra‐agency communications by keeping 
decision‐makers informed of the status of their claims. 
     B. No Breach of Contract or Estoppel 
   Williams’s second argument on appeal is that the district 
court erred in granting summary judgment to the defendants 
on her breach of contract and promissory estoppel claims. She 
argues  that  by  firing  her,  OCJ  breached  a  verbal  contract 
formed by Marzal and Schwartz regarding her return date. 
   Under Illinois contract law, which applies here, a plaintiff 
must  show  evidence  of  offer  and  acceptance  to  sustain  a 
breach of contract claim. Ass’n Benefit Servs., Inc. v. Caremark 
RX, Inc., 493 F.3d 841, 849 (7th Cir. 2007) (citing MC Baldwin 
Nos. 15‐2325 & 15‐2554                                              9 
Fin. Co. v. DiMaggio, Rosario & Veraja, LLC, 845 N.E.2d 22, 30 
(Ill. App. Ct. 2006)). For an oral contract to exist, the parties 
must have a meeting of the minds with respect to the terms of 
the agreement and must intend to be bound by the agreement. 
Podolsky v. Alma Energy Corp., Inc., 143 F.3d 364, 369 (7th Cir. 
1998).  
    Williams needed to put forth evidence to create a factual 
dispute  about  the  following  two  issues:  first,  that  Schwartz 
entered into an agreement with Marzal about Williams’s re‐
turn date, and second, that OCJ authorized him to do so.  Dan‐
ziger v. Pittsfield Shoe Co., 68 N.E. 534, 535–36 (Ill. 1903). To sup‐
port  Schwartz’s  authority  to  enter  into  the  agreement,  Wil‐
liams  provides  Marzal’s  deposition  testimony  that  he  regu‐
larly  negotiated  return  to  work  dates  with  attorneys  in 
Schwartz’s  office,  and  argues  that  Golden  would  not  have 
called Schwartz to inquire about whether he had altered her 
return to work date if he lacked the authority to do so. To sup‐
port the fact that Schwartz actually bound OCJ to the Septem‐
ber 6 return date, she points to Marzal’s deposition testimony 
that  on  August  22,  he  had  a  conversation  with  Schwartz  in 
which Schwartz agreed to let Williams return on September 
6, and to the written settlement agreement, which listed her 
return to work date as September 6.  
   At his deposition, Marzal testified that his understanding 
from verbal  conversations with Schwartz was that  Williams 
was  authorized  to  return  to  work  on  September  6.  When 
asked why he believed this, he testified it was because “ver‐
batim I can’t tell you, but basically [Schwartz] was in concur‐
rence with her returning back to work on the 6th, and he would 
communicate  that  to  his  client.”  He  also  stated  that 
“[Schwartz] represented that [Williams returning to work on 
September 6] is a problem and that we have to resolve it in 
Paula Williams’s favor.” When pressed as to how OCJ would 
resolve it in Williams’s favor, Marzal stated, “[Schwartz] said 
that Dr. Labanauskis is releasing her to go back to work and 
we will let her go back to work on the 6th. Basically that’s what 
10                                           Nos. 15‐2325 & 15‐2554 
he’s saying. I didn’t write down my conversation with him.” 
A reasonable jury could conclude that saying “we will let her 
go back to work on the 6th” was a clear, unambiguous promise 
from Schwartz to Marzal that Williams could return to work 
on August 6. So it seems that Williams has mounted her first 
hurdle. 
    The trickier question is whether Schwartz was actually au‐
thorized to bind OCJ to such a promise. Whether an agency 
relationship  exists  is  generally  a  fact  question,  although  a 
court may decide it as a question of law if only one conclusion 
may be drawn from the undisputed facts. Churkey v. Rustia, 
768 N.E.2d 842, 845 (Ill. App. Ct. 2002). A party can establish 
an  implied  agency  relationship  through  circumstantial  evi‐
dence.  C.A.M.  Affiliates,  Inc.  v.  First  Am.  Title  Ins.  Co.,  715 
N.E.2d  778,  783  (Ill.  App.  Ct.  1999).  When  settlements  are 
made out of court, Illinois law does not presume that an at‐
torney has authority to bind his client, and assigns the burden 
of  proof  to  the  party  alleging  authority.  Brewer  v.  Nat’l  R.R. 
Passenger Corp., 649 N.E.2d 1331, 1334 (Ill. 1995) (citing Dan‐
ziger, 68 N.E. at 535–36). In the absence of proof of express au‐
thority,  an  attorney’s  representations  are  not  binding  when 
they are later invoked against his client. Id. 
    The two pieces of evidence that Williams provides—Mar‐
zal’s testimony that he regularly negotiated return dates with 
Cook  County  state’s  attorneys,  and  Golden’s  testimony  that 
she checked with Schwartz about promising Williams a later 
return  date—could  not  lead  a  reasonable  fact‐finder  to  con‐
clude  that  OCJ  expressly  authorized  Schwartz  to  determine 
Williams’s return date. She also points to the settlement agree‐
ment the attorneys eventually entered with the Commission 
on November 26, which states that Williams was temporarily 
totally disabled through September 6. But the same document 
states that Williams was terminated on August 30 for alleged 
job  abandonment.  So  the  document  cannot  reasonably  sup‐
port an inference that OCJ authorized Schwartz to permit Wil‐
liams to return to work on September 6.  
Nos. 15‐2325 & 15‐2554                                             11 
    As an alternative to her contract theory, Williams advances 
an estoppel theory. (She does not specify if it is an equitable 
or promissory estoppel theory, but she appears to advance ar‐
guments under both doctrines, and similar considerations ap‐
ply for each under our analysis. Matthews v. Chi. Transit Auth., 
51 N.E.3d 753, 780 n. 11 (Ill. 2016)). She argues that regardless 
of whether Schwartz was expressly authorized by OCJ to set 
her return to work date, she reasonably relied on his promise 
that she could return to work on September 6 and was detri‐
mentally  impacted  as  a  result.  Schwartz  is  not  a  named  de‐
fendant in this lawsuit, so we assume that OCJ and Rohan are 
the targets of her estoppel claim.  
    Under Illinois law, to obtain equitable estoppel against a 
municipality, a plaintiff must demonstrate that (1) the munic‐
ipality affirmatively acted, (2) the affirmative act induced sub‐
stantial  reliance,  and  (3)  the  aggrieved  party  substantially 
changed its position as a result of its justifiable reliance. Mor‐
gan Place of Chi. v. City of Chi., 975 N.E.2d 187, 195 (Ill. App. Ct. 
2012) (holding that plaintiffs’ reliance on assertions by city of‐
ficials  about  building  permits  did  not  warrant  equitable  es‐
toppel against city). Justifiable reliance means that a plaintiff 
cannot “shut his eyes to obvious facts, or neglect to seek in‐
formation that is easily accessible, and then charge his igno‐
rance to others.” Village of Wadsworth v. Kerton, 726 N.E.2d 156, 
164‐65 (Ill. App. Ct. 2000).  
    Equitable estoppel is generally disfavored against munic‐
ipal bodies, unless “it is necessary to prevent fraud and injus‐
tice.” Halleck v. Cnty. of Cook, 637 N.E. 2d. 1110, 1114 (Ill. App. 
Ct. 1994). The affirmative act must be made by the body itself, 
such as by a legislative enactment. See Schivarelli v. Chi. Transit 
Auth., 823 N.E.2d 158, 167‐68 (Ill. App. Ct. 2005). Unauthor‐
ized acts of ministerial officers or misinterpretations generally 
do  not  meet  the  affirmative  act requirement.  Id.  (finding  no 
estoppel against transit authority board when it did not ap‐
prove an agreement made between one of its employees and 
12                                             Nos. 15‐2325 & 15‐2554 
plaintiff). Representations by an attorney have been held in‐
sufficient to bind a municipality under the doctrine of estop‐
pel. Hamwi v. Zollar, 702 N.E.2d 592, 598 (Ill. App. Ct. 1998) 
(finding no estoppel where department attorney represented 
that  plaintiff’s  disciplinary  record  would  be  expunged  and 
department later denied his expungement application); Marx 
v. State Dept. of Revenue, 519 N.E.2d 82, 84 (Ill. App. Ct. 1988) 
(representations of Attorney General’s office regarding mon‐
etary penalty did not work an estoppel against the state when 
it imposed greater penalties).   
    However, occasionally, Illinois courts have found circum‐
stances to be unjust enough to warrant estoppel. The general 
disfavoring of estoppel against a municipality is “qualified to 
enable a party to invoke [estoppel] where his action was in‐
duced by the conduct of a municipal official, and where, in 
the absence of such relief, he would suffer a substantial loss.” 
Chicago v. Miller, 188 N.E.2d 694, 696 (Ill. 1963). For example, 
erroneous  conferral  of  public  benefits  is  not  normally  a 
ground for estoppel, but at least one appellate court has held 
that  the  Illinois  Department  of  Public  Aid  can  be  estopped 
from recouping benefits from a plaintiff when one of its em‐
ployees  repeatedly  miscalculated  a  claimant’s  benefits  over 
the course of five years. Kruse v. Dep’t of Pub. Aid, 596 N.E.2d 
743, 745‐46 (Ill. App. Ct. 1992). Similarly, while injury stem‐
ming from the issuance of an unauthorized permit does not 
typically warrant estoppel, where a municipal body “ratifies” 
the issuance by failing to revoke the permit for an extended 
period  of  time,  estoppel  has  been  found  appropriate.  Cities 
Service  Oil  Co.  v.  Des  Plaines,  171  N.E.2d  605,  608  (Ill.  1961); 
Hagee v. Evanston, 414 N.E.2d 1184, 1187 (Ill. App. Ct. 1980).   
    It is hard to draw a clear line from this precedent to delin‐
eate where under Illinois law, an injustice is severe enough, 
and unfair enough, to warrant estoppel. But we find even tak‐
ing all of Williams’s factual allegations as true, they are insuf‐
ficient to justify estoppel. Here, Marzal testified that Schwartz 
agreed to the September 6 return date and that he explicitly 
Nos. 15‐2325 & 15‐2554                                               13 
promised to convey the new date to “his client.” But distinct 
from the rare cases in which Illinois courts have applied es‐
toppel, there is no evidence that Schwartz’s misrepresentation 
was ratified by OCJ. In the absence of proof that he was au‐
thorized  to  give  Williams  a  new  return  to  work  date, 
Schwartz’s promises regarding Williams’s return date must be 
viewed as ultra vires acts by a municipal employee. When OCJ 
discovered  that  he  may  have  promised  Williams  a  different 
return date, it did not permit Williams to return to work, or 
otherwise  ratify  his  misrepresentation.  To  the  contrary, 
Golden sent Williams home, and later reaffirmed her termi‐
nation.  Williams  was  misled  by  Schwartz,  but  not  by  OCJ. 
While it is a close question, we find estoppel to be an inappro‐
priate remedy for the factual circumstances before us.  
   C. Williams  Has  Failed  to  Produce  a  Material  Factual 
      Dispute About Race Discrimination or Retaliation 
     Williams next argues that she provided enough evidence 
to  create  a  material  factual  dispute  about  whether  she  was 
fired because of her race, in violation of Title VII. We recently 
discarded the direct and indirect methods of proof for retali‐
ation claims, and held that a plaintiff can surmount summary 
judgment  if  a  reasonable  factfinder  could  conclude  that  the 
plaintiff’s  race  caused  the  discharge.  Ortiz  v.  Werner  Enters., 
No.  15‐2574,  2016  WL  4411434,  at  *4  (7th  Cir.  Aug.  9,  2016), 
slip op. 10. We must consider evidence as a whole, rather than 
by asking whether any particular piece of evidence proves the 
case by itself. Id. 
    There is simply not enough evidence for a reasonable fact‐
finder to rule in favor of Williams. Her only evidence is that a 
white employee was given several chances to return to work 
after taking a similar leave. But to prevail by showing differ‐
ential  treatment of a similarly situated employee, a plaintiff 
must  identify  a  comparator  who  is  “directly  comparable  to 
her in all material respects … to eliminate other possible ex‐
planatory variables.” Perez v. Thorntons, Inc., 731 F.3d 699, 704 
14                                          Nos. 15‐2325 & 15‐2554 
(7th Cir. 2013). Here, the record evidence shows that the white 
employee repeatedly contacted Golden to keep her abreast of 
her extension requests. Golden testified that Williams was not 
fired for asking for extensions of leave, but for failing to get in 
touch at all. This was a material difference between the two 
employees,  which  prevents  Williams  from  arguing  she  was 
treated differently when all things were “in fact equal.” Filar 
v. Bd. of Educ. of City of Chi., 526 F.3d 1054, 1061 (7th Cir. 2008). 
Williams  has  not  identified  a  similarly  situated  employee, 
which is fatal to her discrimination theory. 
    Williams also argues that she was fired for reporting racial 
discrimination  by  her  white  co‐workers,  in  violation  of  42 
U.S.C. § 2000e‐3(a). To overcome summary judgment on this 
claim, she needs to show that she was fired, that she engaged 
in  protected  activity,  and  that  the  latter  caused  the  former. 
Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2534 (2013). 
In support of her retaliation claim, Williams offers that Rohan 
instructed  her  not  to  talk  about  the  incident  outside  of  the 
building, that the department’s investigation into the incident 
lagged after she made the initial report, that a copy of her re‐
port was placed into her personnel file but not her co‐work‐
ers’, and that Rohan reviewed her personnel file before decid‐
ing  to  fire  her.  Again,  Williams  has  not  met  her  summary 
judgment  burden.  Williams  made  the  report  close  to  three 
years before she was terminated. The handling of the report 
did  not  create  an  inference  of  retaliation.  While  there  may 
have  been  some  delays  in  the  investigation,  there  is  no  evi‐
dence that the delays were in any way related to Williams’s 
eventual termination. The most nefarious inference that can 
be drawn from Williams’s version of the facts is that the de‐
partment felt the need to get Williams’s personnel file in order 
before  terminating  her.  That  still  does  not  support  an  infer‐
ence that her report of racial harassment caused her termina‐
tion. And a reasonable factfinder could not infer that Rohan’s 
comment  three  years  before  Williams’s  termination  to  keep 
Nos. 15‐2325 & 15‐2554                                              15 
the matter confidential was evidence that he planned to fire 
her. 
    Williams also asks us to overrule our own precedent and 
find that Rohan can be held liable for race discrimination and 
retaliation  under  42  U.S.C.  § 1981.  We  decline  to  do  so.  See 
Campbell v. Forest Preserve Dist. of Cook Cnty., 752 F.3d 665, 671 
(7th Cir. 2014) (§ 1981 does not create a private right of action 
against state actors). 
   D. No Illinois Whistleblower Act Violation 
     Williams’s final theory of liability against the defendants 
is that they violated the Illinois Whistleblower Act by termi‐
nating her for reporting unlawful misconduct against her co‐
workers and for reporting misconduct by a supervisor to the 
OIG. The parties dispute whether Williams brought this claim 
in time to avoid the one year statute of limitations for tort ac‐
tions against governmental entities. 745 ILL. COMP. STAT. 10/8‐
101(a). It is unclear under Illinois law whether this statute of 
limitations  applies to  retaliatory  discharge claims under the 
Illinois  Whistleblower  Act,  although  one  appellate  court 
seemed to suggest that it might. See Taylor v. City of Chi., 10 
N.E.3d 383, 395 (Ill. App. Ct. 2014). Rather than attempting to 
resolve this question, we conclude that even if the claim was 
timely,  it  did not meet the summary judgment standard for 
whistleblower claims. In order to show whistleblower retalia‐
tion,  a  plaintiff  must  provide  some  evidence  that  the  em‐
ployer  had a  retaliatory motive. See Michael v. Precision  Alli‐
ance Grp., LLC, 952 N.E.2d 682, 688 (Ill. App. Ct. 2011). There 
is no evidence of a retaliatory motive here. Williams points to 
Anthony Jordan’s remark (“Why don’t you go report this too, 
b**ch?”), indicating that others knew about her prior reports. 
But Jordan was not a decision‐maker at OCJ, and there is no 
evidence that his views of Williams’s whistleblowing activi‐
ties—or  anyone  else’s—influenced  Rohan  or  Golden’s  deci‐
sion to fire her. 
16                                        Nos. 15‐2325 & 15‐2554 
      E. No Abuse of Discretion to Award of Costs to OCJ  
    Finally, Williams argues that the district court abused its 
discretion by awarding the defendants costs. A district court 
should  provide  an  explanation  for  its  decision  to  award  or 
deny costs. Rivera v. City of Chicago, 469 F.3d 631, 636 (7th Cir. 
2006). It only abuses its discretion in reviewing a bill of costs 
if “no reasonable person could take the view adopted by the 
trial court.” Id. The district court evaluated the documentation 
that Williams provided and found that she had more than suf‐
ficient income to pay the bill of costs. While Williams refer‐
enced  an  outstanding  medical  bill,  she  did  not  provide  any 
documentation or  explanation for the bill and  its impact on 
her ability to pay the bill of costs. Under an abuse‐of‐discre‐
tion standard, there is no basis for vacating the award.  
                      III. CONCLUSION 
   For  the  foregoing  reasons,  we AFFIRM  the  district  court’s 
grant of summary judgment.